Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund February 2013 Update March 20, 2013 Supplement dated March 20, 2013 to Prospectus dated April 30, 2012 Class February ROR YTD ROR Net Asset Value Net Asset Value per Unit A -2.9% -1.4% $33.0M B -2.9% -1.5% $311.4M Legacy 1 -2.7% -1.1% $4.5M Legacy 2 -2.7% -1.1% $11.0M Global 1 -2.6% -1.0% $11.6M Global 2 -2.6% -1.0% $23.7M Global 3 -2.8% -1.3% $212.9M ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The Japanese yen continued to depreciate as the Japanese Prime Minister Abe continues a program of sustained monetary stimulus in hopes of aiding Japan’s ailing export industries. Political uncertainty in Italy and the U.S. put downward pressure on the euro, which fell by nearly 4%. Energy:Crude oil markets declined in excess of 5% because of growing inventories, a struggling Italian economy, and on positive rhetoric out of Iran regarding its relations with the West. Natural gas markets rallied more than 4% as sustained cold weather in the U.S. and falling inventories supported increased prices. Equities:Revised 4Q 2012 GDP figures showed the U.S. economy expanded slightly, as opposed to earlier reports of contraction. This increased investor risk appetite and helped the S&P 500 advance by more than 1%. The Nikkei 225 continued to advance, gaining over 3% for the month as a weakening yen supported Japanese export industries. Fixed Income:Italian bond yields soared after national elections did not produce a clear majority in the upper house.The resulting political gridlock added to the uncertainty regarding the bailout conditions outlined by the European Central Bank last fall.As a result, investors fled to German bond markets, which drove Bund prices up by 2%. Grains/Foods:Falling exports, a positive outlook regarding crop yields, and decreasing demand for ethanol caused corn prices to fall more than 2%. Wheat prices plummeted more than 9% as persistent precipitation in wheat-producing states eased concerns about crop-growing conditions. Metals:Gold prices declined by 5% as optimism regarding the global economic recovery gave hedge fund investors enough confidence to liquidate gold positions in favor of stocks.Copper prices fell by more than 5% as a result of reduced industrial demand. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended February 28, 2013 STATEMENT OF INCOME Trading Income (Loss) Month to Date Total Year to Date Total Realized Trading Income (Loss) -$2,919,790 -$6,092,798 Change In Unrealized Income (Loss) -11,513,728 Brokerage Commission -277,348 -530,441 Exchange, Clearing Fee and NFA Charges 0 -22,608 Other Trading Costs -473,301 -1,026,741 Change in Accrued Commission -32,613 -20,359 Net Trading Income (Loss) -15,216,780 -2,344,488 Other Income Month to Date Total Year to Date Total Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) -15,103,050 -2,113,689 Expenses Month to Date Total Year to Date Total Management Fee $0 $0 Incentive Fee -91,503 Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$18,234,189 -$8,741,471 Statement of Changes in Net Asset Value Month to Date Total Year to Date Total Beginning Balance Additions Net Income (Loss) -18,234,189 -8,741,471 Redemptions -14,947,530 -26,136,972 Balance at February 28, 2013 PERFORMANCE SUMMARY BY CLASS Class Net Asset Valueper Unit Units Net Asset Value ROR – Month to DateROR – Year to Date A -2.86% -1.43% B -2.91% -1.53% Legacy 1 -2.68% -1.06% Legacy 2 -2.70% -1.10% Global 1 -2.63% -0.98% Global 2 -2.65% -1.02% Global 3 -2.79% -1.30% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
